UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                      _____________________

                           No. 98-51074
                         Summary Calendar
                      _____________________

                      VERONICA F. HIGNOJOZ,

                                              Plaintiff-Appellant,

                              versus

                       CITY OF SAN ANTONIO,

                                               Defendant-Appellee.


          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-97-CV-633


                           June 7, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Veronica Hignojoz appeals an adverse summary judgment in her

Title VII gender discrimination and retaliation action against the

City of San Antonio, Texas.

     In January 1993, Hignojoz was employed as a detention guard at

the Detention Facility Center of the San Antonio Municipal Courts



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Building.     In July of that year, she was promoted to detention

guard supervisor and placed on a six-month probationary period.

But,   because   her   performance     rating     during    this      period   was

unsatisfactory, she was demoted upon completion of the probationary

period.

       Following her demotion, Hignojoz filed an internal Equal

Employment Opportunity complaint.        At the time she did so, she was

on light-duty outside the Detention Center as a result of an on-

the-job injury; but, she was transferred back to the Detention

Center the day after she filed the complaint.

       In January 1995, Hignojoz filed a charge of discrimination and

retaliation    with    the   Equal   Employment    Opportunity         Commission

(EEOC).     She amended her EEOC charge in September 1995, alleging

further retaliation.     Hignojoz was terminated in January 1996, and

she amended her EEOC charge again in February 1996.

       Hignojoz subsequently filed this action against San Antonio,

claiming gender discrimination and retaliation for complaining of

this discrimination, all in violation of Title VII.                  The parties

consented to trial before a magistrate judge.                     San Antonio’s

summary judgment motion, pursuant to FEDERAL RULE          OF   CIVIL PROCEDURE 56,

was granted.

       Of course, we review a summary judgment de novo.               E.g., Burns

                                     - 2 -
v. Harris County Bail Bond Board, 139 F.3d 513, 517 (5th Cir.

1998).     Based upon our review of the record and briefs, we agree

with the conclusions in the comprehensive and well-reasoned opinion

of the district court that: (1) Hignojoz failed to present a

material    fact   issue   to   rebut   San   Antonio’s   legitimate   non-

discriminatory reasons for demoting her; (2) she failed to present

a material fact issue that she was demoted because of her gender;

and (3) she failed, for her retaliation claim, to present a

material fact issue regarding a connection between her protected

activity and either her administrative suspension or her discharge.

Hignojoz v. City of San Antonio, SA-97-CA-0633 (W.D. Tex. Oct. 1,

1998).

                                                            AFFIRMED




                                   - 3 -